Citation Nr: 1022328	
Decision Date: 06/16/10    Archive Date: 06/24/10

DOCKET NO.  08-25 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S.J. Janec, Counsel




INTRODUCTION

The Veteran had active military service from June 1996 to 
August 1996, from March 1997 to November 1997, and from 
August 2005 to November 2006.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2007 rating decision of the Fargo, 
North Dakota, Regional Office (RO) of the Department of 
Veterans Affairs (VA) that, in relevant part, denied service 
connection for tinnitus.  

The Board notes that the August 2007 rating decision also 
denied service connection for bilateral hearing loss and 
myopia with optic disc drusen.  His notice of disagreement 
included the issue of entitlement to service connection for 
myopia with optic disc drusen but he did not express 
disagreement with the denial of service connection for 
bilateral hearing loss.  The March 2008 Statement of the Case 
included the issue of service connection for myopia with 
optic disc drusen; however, in his August 2008 Substantive 
Appeal, the Veteran specifically indicated that he was only 
appealing the denial of service connection for tinnitus.  
Hence, that is the only issue that is in appellate status.  


FINDING OF FACT

The probative medical evidence shows that the Veteran's 
tinnitus was initially manifest to a compensable degree 
within one year of his discharge from his second period of 
active duty.  


CONCLUSION OF LAW

Tinnitus may be presumed (as an organic disease of the 
nervous system) to have been incurred in service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309(a) (2009).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit other evidence that may be 
relevant to the claim.  The requirements apply to all five 
elements of a service connection claim:  veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency 
in the timing or content of VCAA notice is harmless if the 
errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule).  

In light of the decision herein granting the benefits sought, 
the Board finds that any errors with regard to the VCAA 
duties to notify and/or assist are harmless.

Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Evidence of continuity of symptomatology from the 
time of service until the present is required where the 
chronicity of a condition manifested during service either 
has not been established or might reasonably be questioned.  
38 C.F.R. § 3.303(b).  The regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic disabilities, such as tinnitus (as an organic 
disease of the nervous system), if manifest to a degree of 10 
percent within one year after separation from active duty, 
may be presumed to have been incurred in, or aggravated by, 
active service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309(a).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  

In each case where a veteran is seeking service connection 
for any disability, due consideration shall be given to the 
places, types, and circumstances of such veteran's service as 
shown by such veteran's service record, the official history 
of each organization in which such veteran served, such 
veteran's medical records, and all pertinent medial and lay 
evidence.  38 U.S.C.A. § 1154(a).  

The Veteran asserts that he has tinnitus as a result of his 
military service.  His service records indicate that he had 
combat duty in Bosnia and Iraq, where he served as an 
ammunition specialist.  His statements relating to his 
exposure to acoustic trauma during his periods of active duty 
are consistent with the places, types and circumstances of 
his service.  Hence, they are deemed credible and probative.  
See 38 U.S.C.A. § 1154(a); Madden v. Gober, 125 F.3d 1477, 
1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362, 
367 (2001).  Moreover, upon VA audiological examination in 
July 2007, he was diagnosed with constant, bilateral 
tinnitus.  Since the disability was manifest to a compensable 
degree within one year of his discharge from his second 
period of active duty (i.e., within one year of his discharge 
in November 2006), the Board finds that the disability may be 
presumed to have been incurred in service.  Hence, service 
connection for tinnitus is warranted.  


ORDER

Service connection for tinnitus is granted.  



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


